Name: Council Regulation (EEC) No 3455/80 of 22 December 1980 amending, consequent on the accession of Greece, Regulation (EEC) No 3330/74 on the common organization of the market in sugar
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12 . 80 Official Journal of the European Communities No L 360 / 17 COUNCIL REGULATION (EEC) No 3455/80 of 22 December 1980 amending, consequent on the accession of Greece, Regulation (EEC) No 3330/74 on the common organization of the market in sugar HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3330/74 is hereby amended as follows : 1 . the following subparagraph shall be added to Article 24 ( 1 ): 'Without prejudice to the first subparagraph and the first, second and third subparagraphs of paragraph 2 the Hellenic Republic shall allocate a basic quota to the undertaking having produced sugar during the period 1 July 1979 to 30 June 1980 . Its basic quota in respect of the period 1 July 1980 to 30 June 1981 shall be equal to the quantity referred to in ( i ) of the last subparagraph of paragraph 2.' 2 . the following shall be added to the last subparagraph of Article 24 (2 ): '( i ) Greece 249 151 tonnes of white sugar.' THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to the 1979 Act of Accession, and in particular Article 146 (2 ) thereof, Having regard to the proposal from the Commission, Whereas Regulation (EEC ) No 3330/74 ( J ), as last amended by Regulation (EEC) No 1396/78 ( 2 ), has provided for a system of sugar production quotas ; whereas Article 24 of that Regulation has fixed the basic quantities for the Community of Nine ; whereas Council Regulation (EEC ) No 1592/80 of 24 June 1980 on the application of the system of production quotas in the sugar and isoglucose sectors during the period T July 1980 to 30 June 1981 ( 3 ), has extended that system to the 1980/81 sugar marketing year ; whereas the Joint Declaration on sugar,- milk products , olive oil and products processed from fruit and vegetables annexed to the final act of the Treaty of Accession , indicates that the maximum quota concerning sugar production in Greece shall be fixed at a level close to that corresponding to the quantities produced in Greece during a recent reference period the situation of which may not, however, exceed the sugar marketing year 1978/79 ; whereas within this maximum quota the basic quota is to be established in accordance with the rules in force in the Community of Nine ; Whereas these provisions should only apply until 31 March 1981 , Article 2 This Regulation shall enter into force on 1 January 1981 . It shall apply until 31 March 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 December 1980 . For the Council The President J. SANTER ( ] ) OJ No L 359 , 31 . 12 . 1974, p. 1 . ( 2 ) OJ No L 170, 27. 6 . 1978 , p. 1 . ( 3 ) OJ No L 160, 26 . 6 . 1980, p. 12 .